The Family Court providently exercised its discretion in denying the appellant’s motion to vacate the order of filiation on the ground of newly-discovered evidence (see CPLR 5015 [a] [2]; Vandelli v Vandelli, 266 AD2d 280). The appellant failed to show that the alleged newly-discovered evidence could not have been discovered with due diligence before he admitted to paternity of the subject child (see Zaccaria v Russell, 288 AD2d 468; Litras v Litras, 271 AD2d 578).
The appellant’s remaining contentions are unpreserved for appellate review, and in any event, without merit. Florio, J.P., S. Miller, Townes and Cozier, JJ., concur.